

116 HR 4308 IH: Cost Assistance Made Possible for Undergraduate Students Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4308IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Morelle (for himself, Ms. Hill of California, Ms. Sánchez, Mr. King of New York, Mr. Sean Patrick Maloney of New York, Mr. Brindisi, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish an emergency grant aid program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Cost Assistance Made Possible for Undergraduate Students Act or the CAMPUS Act. 2.Emergency financial aid grant programPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.) is amended by adding at the end the following:
			
				11Emergency Financial Aid Grants
					440D.Emergency financial aid grant program
 (a)Emergency financial aid grant programs authorizedThe Secretary shall carry out a grant program to make grants, in accordance with subsection (c), to eligible entities to provide emergency financial aid grants to students in accordance with subsection (e).
						(b)Matching funds
 (1)Limitation on amount of Federal shareExcept as provided in paragraph (3), the Federal share of the cost of any emergency grant aid program carried out under this section may not exceed 50 percent.
 (2)LimitationMatching funds provided by an eligible entity under this subsection may not include in-kind contributions.
 (3)ExceptionsThe Federal share of the cost of an emergency grant aid program carried out under this section shall equal 100 percent if the institution carrying out the emergency grant aid is an institution of higher education described in section 371(a).
							(c)Application
 (1)In generalEach eligible entity desiring to carry out an emergency grant aid program under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.
 (2)OutreachThe Secretary shall, at least 30 days before each deadline to submit applications under paragraph (1), conduct outreach to eligible institutions (as defined in section 371(a)) to provide such institutions with information on the opportunity to apply under paragraph (1) to carry out an emergency grant aid program under this section.
 (3)ContentsEach application under paragraph (1) shall include a description of the emergency grant aid program to be carried out by the eligible entity, including—
 (A)an estimate of the number of emergency financial aid grants that such entity will make in an award year and how such eligible entity assessed such estimate;
 (B)the criteria the eligible entity will use to determine an emergency for which an eligible student will be eligible to receive an emergency financial aid grant;
 (C)an assurance that an emergency for which an eligible student will be eligible to receive an emergency financial aid grant will include financial challenges that would directly impact the ability of an eligible student to continue the course of study of such student, including—
 (i)a loss of employment, transportation, child care, or housing of the student; (ii)a medical condition of the student, or a dependent of the student;
 (iii)with respect to the eligible student, food insecurity; and (iv)in the case of an eligible student who is a dependent student—
 (I)the death of a parent or guardian of such eligible student; or (II)a medical condition of the parent or guardian of such eligible student which results in the loss of employment of such parent or guardian;
 (D)a description of the process by which an eligible student may apply and receive an emergency financial aid grant;
 (E)an assurance that the eligible entity, when applicable, will make information available to eligible students about the eligibility of such students and their dependents for assistance under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children under the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (F)an assurance that the eligible entity will, to the extent practicable, assist eligible students in obtaining information about and accessing means-tested Federal benefit programs (as defined in section 479(d)) for which such students may be eligible;
 (G)how the eligible entity will administer the emergency grant aid program, including— (i)which employees and departments of the eligible entity will administer the emergency grant aid program;
 (ii)the role of the student financial aid administrator of the eligible entity with respect to the emergency grant aid program;
 (iii)the online processes the eligible entity will use to respond to applications, approve applications, and disburse emergency financial aid grants outside of normal business hours;
 (iv)the data management tools the eligible entity will use— (I)to ensure efficient administration of the emergency grant aid program; and
 (II)for data collection for purposes of evaluating the emergency grant aid program; (v)the internal controls the eligible entity will use to discourage fraud under the emergency grant aid program;
 (vi)a description of other student emergency financial support services offered by the eligible entity and the relationship between the emergency grant aid program and such support services; and
 (vii)the process the eligible entity will use to inform students who apply for an emergency financial aid grant of the services described under clause (vi);
 (H)an assurance that either the financial aid department or the student services department of the eligible entity will serve as the primary program administrator for the emergency grant aid program;
 (I)an assurance that the process by which an eligible student applies for an emergency financial aid grant includes—
 (i)to the extent practicable, an interview; and (ii)at least one opportunity to appeal a denial of such a grant;
 (J)an assurance that the eligible entity will— (i)acknowledge a request of a student for an emergency financial aid grant not later than 8 hours after such a request is submitted to the eligible entity; and
 (ii)not later than 48 hours after such a request is submitted to the eligible entity— (I)decide whether to award an emergency financial aid grant to such student; and
 (II)if applicable, disburse such emergency financial aid grant to such eligible student; (K)a description of how the school intends to limit excessive demand, fraud, or abuse including through program audits and requiring student documentation of the expenses for which the emergency financial aid grant was disbursed;
 (L)an assurance that the eligible entity will provide the emergency financial aid grants to eligible students—
 (i)subject to the availability of funds, as requested by such eligible students in the order such requests are made; and
 (ii)without regard to any other criteria; and (M)any other information the Secretary may require.
 (4)PriorityIn selecting eligible entities to carry out an emergency grant aid program under this section, the Secretary shall give priority to an eligible entity in which at least 30 percent of the students enrolled at such eligible entity are eligible to receive a Federal Pell Grant.
 (d)NotificationNot later than 9 months after the date of enactment of this subpart, the Secretary shall make available to the authorizing committees and the public a list of eligible entities selected to carry out an emergency grant aid program under this section.
						(e)Use of funds
 (1)In generalAn eligible entity may only use funds provided under this section to make emergency financial aid grants to eligible students.
							(2)Limitations
 (A)AmountAn emergency financial aid grant to an eligible student may not be in an amount greater than $750. (B)Total amountThe total amount of emergency financial aid grants that an eligible student may receive from an eligible entity may not exceed $2,000.
								(f)Information and evaluation
							(1)Information
 (A)Student-level dataEach eligible entity that carries out an emergency grant aid program under this section shall annually submit to the Director of the Institute of Education Sciences a report that includes, with respect to each eligible student who received an emergency financial aid grant from such eligible entity in the preceding year, the following:
 (i)The number of credit hours such eligible student earned prior to receiving an emergency financial aid grant.
 (ii)The amount of the emergency financial aid grant. (iii)The date in the academic year such eligible student applied for an emergency financial aid grant.
 (iv)The type of emergency declared by such eligible student. (v)The period of time between the request by the eligible student for an emergency financial aid grant and when the eligible entity—
 (I)acknowledged such request; (II)decided whether to award an emergency financial aid grant; and
 (III)disbursed such emergency financial aid grant. (vi)If the eligible student completed the program of study of such eligible student after receiving such emergency financial aid grant.
 (vii)In the case of an eligible student described in clause (vi), the period of time between the date such eligible student received an emergency financial aid grant and when such eligible student completed the program of study of such eligible student.
 (B)Aggregate informationThe Director shall use the student-level data provided under subparagraph (A) to annually determine the following information with respect to each emergency grant aid program carried out under this section in the preceding year:
 (i)The average number of credit hours eligible students earned prior to receiving an emergency financial aid grant.
 (ii)The average amount of an emergency financial aid grant. (iii)The dates in the academic year on which each student applied for an emergency financial aid grant.
 (iv)The type of emergency declared by each student. (v)The average period of time between the date an eligible student received an emergency financial aid grant and when such eligible student completed the program of study of such eligible student.
 (vi)The average period of time between a request of a student for an emergency financial aid grant and when the eligible entity—
 (I)acknowledged such request; (II)decided whether to award an emergency financial aid grant; and
 (III)disbursed the emergency financial aid grant. (vii)In the case of eligible students who received more than one emergency financial aid grant, the average amount of an emergency financial aid grant received over the period of enrollment of such eligible students.
 (viii)The completion and retention rates of eligible students who received an emergency financial aid grant.
 (C)DisaggregationThe information determined under subparagraph (B) shall, in a manner that does not identify any individual student, be disaggregated as follows:
 (i)For each eligible entity that carries out an emergency grant aid program under this section, disaggregated by—
 (I)the eligible students who received an emergency financial aid grant under such emergency grant aid program;
 (II)the students who applied but did not receive an emergency financial aid grant under such emergency grant aid program;
 (III)the eligible students who received more than one emergency financial aid grant under such emergency grant aid program; and
 (IV)the eligible students who received a total of $2,000 from emergency financial aid grants under such emergency grant aid program.
 (ii)For each group of students described in clause (i), disaggregated by age, race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)), gender, disability status, students who are veterans or service members, first generation college students, and status as a recipient of a Federal Pell Grant.
 (2)EvaluationThe Director, in consultation with the Secretary and using the information determined under paragraph (1), shall annually evaluate each eligible entity carrying out an emergency grant aid program under this section. Each evaluation shall be disaggregated in accordance with paragraph (1)(C) and include, with respect to the preceding year—
 (A)the extent to which the eligible entity met the elements of the application of such eligible entity under subsection (c);
 (B)whether, with respect to the students enrolled in the eligible entity, the emergency grant aid program led to a reduced average time to completion or increased retention rates;
 (C)any obstacles related to the administration of the emergency grant aid program; (D)the total amount of emergency financial aid grant assistance transmitted by the eligible entity;
 (E)with respect to eligible students who received an emergency financial aid grant, the average amount of such emergency financial aid grant;
 (F)enrollment data, disaggregated by enrollment status, retention rates, credit accumulation, and completion rates for—
 (i)first-time, full-time students; (ii)first-time, part-time students;
 (iii)non-first-time, full-time students; (iv)non-first-time, part-time students;
 (v)students eligible for Federal Pell Grants; (vi)race (as defined in section 153(a)(3) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543)) and ethnicity; and
 (vii)transfer rates; and (G)a description of the role of staff and faculty in the administration of the emergency grant aid program.
 (3)Annual reportThe Director, in consultation with the Secretary, shall annually provide to the authorizing committees a report on the effectiveness of the emergency grant aid programs.
							(g)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information pursuant to this section to knowingly disclose to any person (except as authorized in this section or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code. (3)Officer or employee of the United StatesIf any officer or employee of the United States violates paragraph (1), the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (h)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means an institution of higher education that on the date such entity receives a grant under this section, is participating in the FSEOG program under subpart 3.
 (2)Eligible studentThe term eligible student means a student who— (A)is enrolled in an eligible entity on an at least half-time basis; and
 (B)who is making satisfactory academic progress. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
 (4)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h)(3).. 